Citation Nr: 0526924	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post maxillofacial trauma of multiple teeth and residuals of 
fractures of the mandible and maxilla.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2003.  

The case was remanded by the Board in August 2004 and in 
February 2005.  

On a statement by the veteran's private dentist, received by 
VA in May 2005, the veteran made a notation that a dental 
bill for the treatment recommended was between $2,007.00 and 
$3,556.00, depending on his teeth.  While the veteran has not 
specifically claimed VA outpatient dental treatment, it is 
noted that he has been service connected for dental trauma 
sustained during service.  The Board believes that the RO 
should clarify whether the veteran wishes VA outpatient 
dental treatment.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issue before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran has multiple missing teeth of both the maxilla 
and mandible; it has not been demonstrated that these teeth 
can not be restored by suitable prosthesis.




CONCLUSION OF LAW

The criteria for a compensable rating for status post 
maxillofacial trauma of multiple teeth and residuals of 
fractures of the mandible and maxilla have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in July 2001, September 2001, and April 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran is seeking a compensable evaluation for the 
residuals of mandible and maxilla fractures that he sustained 
in an automobile accident while on active duty.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  A 10 
percent evaluation for missing teeth is assigned where all 
upper anterior teeth are missing, where all lower anterior 
teeth are missing, or where all upper and lower teeth on one 
side are missing.  Where loss of masticatory surface can be 
restored by suitable prosthesis, a noncompensable evaluation 
is warranted.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

An examination was conducted by VA in August 2001.  At that 
time, the veteran's history of dental trauma during service 
was reviewed.  It was noted that the veteran reported that he 
had been given full maxillary dentures and a lower partial 
mandibular denture during service.  Examination disclosed the 
maxilla to be edentulous with mild atrophy.  The mandible had 
several remaining mandibular teeth that were stable and 
nontender.  The veteran wore a maxillary denture, but did not 
have a lower partial denture.  The assessment was status post 
maxillofacial trauma in 1958, with loss of multiple teeth and 
apparent replacement while in service.  Similar findings were 
noted on examination by VA in August 2004.  

The veteran was scheduled for an additional VA compensation 
examination to ascertain whether it is possible for him to be 
fitted with suitable dentures.  It was to be determined 
whether any inability to wear dentures was the result of the 
dental trauma that he had sustained or due to loss of the 
alveolar process from periodontal disease.  The examination 
was scheduled for VA examinations in March 2005, but stated 
that he did not wish to report.  He indicated that he 
believed that a statement from his private dentist should 
suffice for rating purposes.  

An April 2005 statement was received from the veteran's 
private dentist.  He indicated that he had seen the veteran 
for treatment in February 2005 and found that the veteran had 
several missing teeth on the mandible and a complete denture 
of the maxilla.  It was noted that the veteran's lower jaw 
had deviated to the right  and that fabrication of new upper 
dentures and a lower partial denture was needed to stabilize 
the veteran's occlusion.  

The veteran requests a compensable evaluation for the 
residuals of his dental trauma.  In order to meet the 
criteria for this evaluation, however, it must be shown that 
he is unable to wear dentures.  While he did not report for 
an examination, the statement from his private dentist is to 
the effect that he would be able to wear dentures if they 
were to be fitted.  Thus, a 10 percent rating is not 
warranted.  Moreover, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase the claim shall be denied.  38 C.F.R. § 3.655 (b).  
As it is not shown that the veteran is unable to wear 
suitable prosthesis for his missing teeth a compensable 
evaluation is not warranted.  


ORDER

A compensable evaluation for status post maxillofacial trauma 
of multiple teeth and residuals of fractures of the mandible 
and maxilla is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


